Citation Nr: 1011680	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO. 04-39 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a heart condition.

2. Entitlement to service connection for a condition of the 
eyes, to include as secondary to a heart condition.

3. Entitlement to service connection for hypertension, to 
include as secondary to a heart condition.

4. Entitlement to service connection for a psychiatric 
condition, to include as secondary to a heart condition.

5. Entitlement to service connection for erectile 
dysfunction, to include as secondary to a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 
1976.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Houston, Texas, that denied the benefits 
sought on appeal. The RO in Atlanta, Georgia is currently 
handling the matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for a 
heart condition, as well as for several disabilities that he 
believes were caused by his heart condition, including a 
condition of the eyes, hypertension, a psychiatric condition, 
and erectile dysfunction. Generally, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999). Under 38 
C.F.R. § 3.310(a), service connection may also be granted on 
a secondary basis for a disability that is proximately due 
to, or was aggravated by, a service-connected disability.

In October 2009, the Veteran submitted a statement requesting 
a copy of his service treatment records so that he could 
provide them to his private physician and seek an opinion. He 
specifically requested time after the request was fulfilled 
in order to seek that opinion. A review of the record reveals 
that the Veteran's request for a copy of his service 
treatment records was fulfilled on March 16, 2010, less than 
two weeks prior to the Board's review of the claims folder. 
The Veteran has not been afforded the requested time for 
private physician review. This matter should be remanded in 
order to allow the Veteran to obtain his private treatment 
records, including any new pertinent evidence, and submit 
them into the record. The Board notes VA's duty to assist the 
Veteran in this regard. See 38 C.F.R. § 3.159(c)(1) (2009).

Also, in August 2008, the Board remanded the Veteran's issues 
of entitlement to service connection for a psychiatric 
condition. In particular, the Board noted the Veteran's 
current diagnosis of anxiety, documented, for example, in an 
April 2002 private medical record, as well as the in-service 
July 1974 notation of slight emotional instability. The Board 
remanded the matter in order to afford the Veteran a VA 
examination on this issue. A review of the record since the 
August 2008 remand shows that the Veteran was notified of an 
examination for October 6, 2008, which was changed to October 
15, 2008, then again changed to November 3, 2008. According 
to a November 2008 memorandum to the file, the Veteran failed 
to appear for the November 3, 2008, VA mental health 
examination. The Veteran failed to contact VA in a timely 
fashion to provide an explanation for his failure to appear 
to the November 2008 examination. However, in October 2009, 
the Veteran submitted a statement explaining that he had a 
defibrillator placed in his heart and was recovering at the 
time of the examination. While the untimely nature of this 
explanation is clear, and VA has no duty to reschedule the 
examination, the Board finds that the explanation given was 
reasonable, and that the Veteran should be afforded one more 
opportunity to appear for the ordered mental health 
examination. As such, this issue is again remanded.

The Board also notes that the October 2009 statement suggests 
that there may be outstanding medical evidence related to his 
claim for service connection for a heart condition. Under 
38 C.F.R. § 3.159(c), VA has a duty to assist the Veteran in 
obtaining such relevant evidence. This matter is remanded for 
this purpose.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the Veteran with regard to the 
collection of relevant medical evidence 
under 38 C.F.R. § 3.159(c)(1) and (2). The 
Veteran should fully execute 
authorization(s) to obtain records from 
any private physician, including but not 
limited to any physician that has a report 
to submit based upon the recent review of 
service treatment records, and any updated 
records with regard to the Veteran's heart 
disability. The Veteran should also 
identify any VA treatment, for which 
records are available, and associate them 
with the claims folder.

2. Reschedule the Veteran's VA examination 
with a psychologist or psychiatrist to 
ascertain the nature and etiology of his 
currently diagnosed anxiety, or any other 
psychological disorder present. Any and 
all evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is asked to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion addressing whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
psychological condition had its onset 
during service or is in any other way 
causally related to his active service. 
The examiner should also express an 
opinion as to whether the currently 
diagnosed anxiety, or any other 
psychological disorder, is causally 
connected to the Veteran's current heart 
disorder.

3. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


